DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “in tire circumferential direction” in line 17 should be written as –in the tire circumferential direction— for grammatical clarity.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the phrase “a tire circumferential direction” in line 2 should be written as –the tire circumferential direction— for consistency in claim language with claim 1.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  the phrase “a tire circumferential direction” in line 2 should be written as –the tire circumferential direction— for consistency in claim language with claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, claim 4 depends from claim 2 which has been cancelled. Thus it is unclear from which claim it is meant to depend. For the purposes of examination, the examiner assumes claim 4 is dependent from claim 1.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 is dependent upon cancelled claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takanami (US 2006/0237114).

Regarding claims 1 and 5, Takanami discloses a pneumatic tire comprising: a carcass (Fig. 1: 31) extending toroidally between a pair of bead portions (Fig. 1: 23) ([0035]); a belt (Fig. 1: 50) formed by at least one belt layer (Fig. 1: 51) disposed outward of the carcass (Fig. 1: 31) in a tire radial direction; and a tread (Fig. 1: 36) disposed outward of the belt (Fig. 1: 50) in the tire radial direction ([0036]), the belt layer comprising an endless belt layer having provided therein treats (Fig. 6A: 52) ([0010]-[0011]), each of the treats being formed by covering a cord (Fig. 4: C) with rubber (Fig. 4: G) ([0039]) and directed so as to change its direction at both tire widthwise ends toward a tire width direction inner side such that the treat extends in zigzag fashion in the tire circumferential direction (Fig. 6A) ([0010]-[0011]), wherein in the endless belt layer, a front surface and a rear surface of each of the treats are reversed at both tire widthwise ends (Fig. 6A), and on at least one tire widthwise end of the treats, a treat reversal position at which front and rear surfaces of each of the treats are reversed is, at least partially in the tire circumferential direction, displaced in the tire width direction from another treat reversal position adjacent in tire circumferential direction (Fig. 6A), and the treat reversal positions are displaced from one another in the tire width direction for each tire circumferential round (Fig. 6A) ([0040]-[0044]).

    PNG
    media_image1.png
    293
    634
    media_image1.png
    Greyscale
Takanami further discloses that a displacement width between the treat reversal positions of the treats at each of the tire widthwise ends of the treats is not wider than a width of each of the treats (See annotated Fig. 6A below). 


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karita (JP 2010-260446, see machine translation).

Regarding claims 1 and 5, Karita discloses a pneumatic tire comprising: a carcass (Fig. 1: 4) extending toroidally between a pair of bead portions (Fig. 1: 3); a belt (Fig. 1: 6, 8) formed by at least one belt layer disposed outward of the carcass (Fig. 1: 4) in a tire radial direction; and a tread (Fig. 1: 1) disposed outward of the belt (Fig. 1: 6, 8) in the tire radial direction, the belt layer comprising an endless belt layer (Fig. 1: 8) having provided therein treats (Figs. 2a, 3b: 10), each of the treats (Fig. 2a: 10) being formed by covering a cord (Fig. 2a: 11) with rubber (Fig. 2a: 12) ([0014]) and directed so as to change its direction at both tire widthwise ends toward a tire width direction inner side such that the treat extends in zigzag fashion in the tire circumferential direction (Fig. 2b) ([0013]), wherein in the endless belt layer, a front surface and a rear surface of each of the treats are reversed at both tire widthwise ends (Fig. 2b), on at least one tire widthwise end of the treats, a treat reversal position at which front and rear surfaces .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US 2005/0194081) and Takanami (US 2006/0237114).

Regarding claims 1 and 5, Yano discloses a pneumatic tire comprising: a carcass (Figs. 1, 2A: 16) extending toroidally between a pair of bead portions (Fig. 1: 12); a belt (Figs. 1, 2A: 26, 28) formed by at least one belt layer disposed outward of the carcass (Figs. 1, 2A: 16) in a tire radial direction; and a tread (Figs. 1, 2A: 24) disposed outward of the belt (Figs. 1, 2A: 26, 28) in the tire radial direction, the belt layer comprising an endless belt layer (Figs. 1, 2A, 5: 28) having provided therein treats (Fig. 5: 34), each of the treats being formed by covering a cord with rubber and directed so as to change its direction at both tire widthwise ends toward a tire width direction inner side such that the treat extends in zigzag fashion in the tire circumferential direction (Fig. 5) ([0261]), wherein in the endless belt layer (Figs. 1, 2A, 5: 28), a front surface and a rear surface of each of the treats are reversed at both tire widthwise ends (Fig. 5) ([0261]), on at least one tire widthwise end of the treats, a treat reversal position at which front and rear 
However, Yano does not expressly recite that the treat reversal positions are displaced from one another in the tire width direction for each tire circumferential round. 
Takanami teaches a pneumatic tire comprising: a carcass (Fig. 1: 31) extending toroidally between a pair of bead portions (Fig. 1: 23) ([0035]); a belt (Fig. 1: 50) formed by at least one belt layer (Fig. 1: 51) disposed outward of the carcass (Fig. 1: 31) in a tire radial direction; and a tread (Fig. 1: 36) disposed outward of the belt (Fig. 1: 50) in the tire radial direction ([0036]), the belt layer comprising an endless belt layer having provided therein treats (Fig. 6A: 52) ([0010]-[0011]), each of the treats being formed by covering a cord (Fig. 4: C) with rubber (Fig. 4: G) ([0039]) and directed so as to change its direction at both tire widthwise ends toward a tire width direction inner side such that the treat extends in zigzag fashion in the tire circumferential direction (Fig. 6A) ([0010]-[0011]). Takanami also teaches that the treat reversal positions are displaced from one another in the tire width direction for each tire circumferential round (Fig 6A) ([0040]-[0044]). In this manner, the gap and overlap between adjacent cord portions is small and there is balance between improving the durability of and decreasing the weight of the tire ([0045]). Takanami further teaches a displacement width between the treat reversal positions of the treats at each of the tire widthwise ends of the treats is not wider than a width of each of the treats (See annotated Fig. 6A below). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Yano in order to provide that the treat reversal positions are displaced from one another in the tire width direction for each tire circumferential round so as to keep the gap and overlap between adjacent cord portions small from a standpoint of the balance between improving the durability of and decreasing the weight of the tire, as taught by Takanami.

    PNG
    media_image1.png
    293
    634
    media_image1.png
    Greyscale


Regarding claims 3-4, Yano further discloses an inclination angle of each of the treats with respect to a tire circumferential direction is preferably in a range of 20 to 450 ([0115], [0266]), which approaches the claimed range of more than 450 and less than 900. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art would reasonably expect an angle of 450 to behave in substantially the same way as a fiber diameter of slightly more than 450. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the inclination angle of each of the treats with respect to a tire circumferential direction.

Regarding claim 6, Yano further discloses a belt protective layer (Figs. 1, 2A: 22) disposed between the belt (Figs. 1, 2A: 26, 28) and the tread (Figs. 1, 2A: 24) in the tire radial direction ([0261]), wherein the belt (Figs. 1, 2A: 26, 28) includes a spiral belt layer (Figs. 1, 2A, 4: 26) disposed inward of the endless belt layer (Figs. 1, 2A, 5: 28) in the tire radial direction ([0253]).
Additionally, Takanami further teaches that the belt includes a spiral belt layer (Fig. 1: 41) disposed inward of the endless belt layer (Fig. 1: 51) in the tire radial direction ([0037]). By providing a spiral belt structured by inextensible, high elastic modulus cords, it is possible to structure a tire which has good durability ([0018]). Thus, it would have been further obvious to provide the tire of Yano with a . 

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karita (JP 2010-260446, see machine translation) as applied to claim 1 above, and further in view of Itami (US 2007/0246141).

Regarding claims 3-4, Karita does not expressly recite an inclination angle of each of the treats with respect to a tire circumferential direction. 
Itami teaches a pneumatic tire comprising a zigzag sub belt (i.e. endless belt layer) (Fig. 1: 7) ([0034], [0036]), wherein the crossing angle of the organic fiber cords (Fig. 3: 12) with respect to the circumferential line segment (Fig. 3: C) in the center of the arranging area, which is to be positioned at the equatorial plan of the tire in a product tire, is within a range between 45 and 90 degrees (Fig. 3) ([0037]), which falls within and overlaps with the claimed range of more than 450 and less than 900. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the inclination angle of each of the treats with respect to a tire circumferential direction. Since the crossing angle of the organic fiber cord with respect to the equatorial plane of the tire is within a range between 45 degrees and 90 degrees, peeling of the non-extensible cords of the main belt layers can be effectively prevented from progressing in the circumferential direction ([0016], [0026]). By arranging the organic fiber cord of the sub belt layer eat the above-mentioned larger extending angle, i.e. within a range of 45 to 90 degrees, even when the tire suffers external injury reaching the main belt, constraint force by the sub belt layers can effectively prevent peeling of the non-extensible cords of the main belt layers from progressing in the circumferential direction of the tire ([0016]). In this case, when the crossing angle of the cord is less than 45 degrees, . 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karita (JP 2010-260446, see machine translation) as applied to claim 1 above, and further in view of any one of Yano et al. (US 2005/0194081) and/or Itami (US 2007/0246141). 

Regarding claim 6, Karita further discloses that the belt includes a belt layer (Fig. 1: 6) disposed inward of the endless belt layer (Fig. 1: 8) in the tire radial direction.
However, Karita does not expressly recite a belt protective layer disposed between the belt and the tread in the tire radial direction, or that the belt layer is a spiral belt layer. 
Yano teaches a tire comprising a belt protective layer (Figs. 1, 2A: 22) disposed between a belt (Figs. 1, 2A: 26, 28) and a tread (Figs. 1, 2A: 24) in the tire radial direction ([0229], [0261], [0268]), wherein the belt (Figs. 1, 2A: 26, 28) includes a main belt layer (i.e. spiral belt layer) (Figs. 1, 2A, 4: 26) disposed inward of the endless belt layer (Figs. 1, 2A, 5: 28) in the tire radial direction ([0253]). By disposing the protective belt layer at an outer side of the auxiliary belt layer in the radial direction of the tire, regarding the sticking of foreign matter or the like into the tread, tension is eased with deformation in a direction where the waved shape of the non-metallic cord disappears, and by enveloping the foreign matter, the foreign matter is prevented from entering the main belt layer ([0150]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Karita in order to provide the belt layer as a spiral belt layer, as is generally known in the art, and provide a belt protective layer disposed between the belt and the tread in the tire radial direction so as to prevent foreign matter from entering the main belt layer (i.e. spiral belt layer), as taught by Yano. 
Additionally or alternatively, Itami teaches a pneumatic tire comprising a main belt (Fig. 1: 6) having a spirally-wound structure (i.e. a spiral belt layer) that is disposed inward of a zigzag sub belt (i.e. endless belt layer) (Fig. 1: 7) in the tire radial direction ([0034], [0036]), as well as a belt protective layer (Fig. 1: 8) disposed between the belt (Fig. 1: 6, 7) and the tread (Fig. 1: 1) in the tire radial direction ([0034]-

 Double Patenting
Applicant is advised that should claim 3 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749